McFarland, J., concurring.
I concur in the judgment, upon the second ground stated in the opinion of Mr. Justice McKinstry; but I think that the act of April 15, 1880, is void, because there is no “subject expressed in its title.”
We have-in this state a code system, which embraces every imaginable subject of legislation. It is nominally divided into four codes, to each of which is given a name; but neither is confined to any particular subject or subjects, nor is either complete in itself. They are inseparably 'interwoven with each other. The Penal Code, for instance, does not define all public offenses; it does not contain a statement of the criminal jurisdiction of the courts; and on the trial of a person charged by indictment or information, recourse to rules and principles stated in the other codes is constantly necessary. The Code of Civil Procedure and the Civil Code are, of course, indissolubly blended; while the Political Code is a hotch-pot in which a great deal of everything—civil and criminal, substantive law and procedure—is indiscriminately mixed up. Together, however, they form a complete system of laws. But the subjects of legislation embraced in this system are innumerable. Therefore the mere statement in the title of an act of the legislature that it is to amend some section of this system gives no more notion of what the act is about than if the statement were “ An act to amend the general laws of the state.”